


Exhibit 10.16

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

CONTRACT MANUFACTURING

AGREEMENT AMONG

ONYX PHARMACEUTICALS, INC.,

ONYX PHARMACEUTICALS INTERNATIONAL GMBH

AND

CAMBRIDGE MAJOR LABORATORIES, INC.

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

MANUFACTURE AND SUPPLY OF THE MATERIAL

5

 

 

 

3.

FORECASTS, ORDERS AND DELIVERY DATES

8

 

 

 

4.

PRICE AND METHOD OF PAYMENT TERMS; MATERIAL DELIVERY

12

 

 

 

5.

REGULATORY AND QUALITY ASSURANCE; TESTING; MANUFACTURING PROCESS, CHANGES AND
CESSATION

15

 

 

 

6.

FACILITY, WASTE AND PRODUCT RECALLS

17

 

 

 

7.

WARRANTIES, INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE

18

 

 

 

8.

INTELLECTUAL PROPERTY AND OWNERSHIP

23

 

 

 

9.

FORCE MAJEURE

24

 

 

 

10.

TERM AND TERMINATION

25

 

 

 

11.

CONFIDENTIALITY AND NON-USE

27

 

 

 

12.

NOTICES

29

 

 

 

13.

MISCELLANEOUS

30

 

EXHIBIT A - Specifications

 

EXHIBIT B - Pricing

 

EXHIBIT C - Development Timeline

 

EXHIBIT D - Shipping/Packaging Instructions

 

EXHIBIT E - Forecast

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

i

--------------------------------------------------------------------------------


 

CONTRACT MANUFACTURING AGREEMENT

 

This Contract Manufacturing Agreement (the “Agreement”) is entered into as of
the 25th day of June, 2012 (“Effective Date”) by and among CAMBRIDGE MAJOR
LABORATORIES, INC., a Wisconsin corporation, having its principal address at
W130 N10497 Washington Drive, Germantown, Wisconsin 53022 (“CAMBRIDGE”), ONYX
PHARMACEUTICALS, INC., a Delaware corporation, having its principal place of
business at 249 East Grand Avenue, South San Francisco, Califomia 94080 and ONYX
PHARMACEUTICALS INTERNATIONAL GMBH, a Swiss limited liability corporation,
having its principal place of business at Dammstrasse 19, 6300 Zug, Switzerland
(collectively, herein referred to as “ONYX”).  CAMBRIDGE and ONYX may each be
referred to herein as a “Party” and collectively, the “Parties.”

 

RECITALS

 

A.                                    Whereas, ONYX is engaged in the
development, manufacture, sale and promotion of pharmaceutical products,
including the Product(s) containing the Material in the United States and
throughout the world.

 

B.                                    Whereas, CAMBRIDGE is in the business of
manufacturing and selling pharmaceutical bulk active ingredients, and has the
right to manufacture various bulk active ingredients, and is undertaking certain
development efforts with the intention to sell commercial quantities of the
Material to ONYX.

 

C.                                    Whereas, under the direction and oversight
of ONYX, CAMBRIDGE has developed a process to produce the Material and CAMBRIDGE
agrees to scale up this process under the terms of this Agreement with the
intent to sell the Material to ONYX on a commercial basis.  Subject to the terms
of this Agreement, ONYX intends to qualify CAMBRIDGE as a commercial producer
and supplier of the Material, and to purchase Material from CAMBRIDGE once
CAMBRIDGE is so qualified.

 

D.                                    Whereas, CAMBRIDGE desires to sell to ONYX
and ONYX desires to purchase from CAMBRIDGE quantities of the Material for
ONYX’s use in developing, manufacturing and commercializing Products, upon such
Regulatory Approval for such Products, upon the terms and conditions set forth
herein.

 

NOW THEREFORE, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PARTIES AGREE AS FOLLOWS:

 

1.             Definitions

 

1.1                               “Act” shall mean the United States Food, Drug
and Cosmetic Act, as amended from time to time, and the regulations promulgated
thereunder.

 

1.2                               “Affiliate” means any corporation, firm,
partnership or other entity, which is directly or indirectly owned by or
controlled by, in control of, or under common control with, ONYX or CAMBRIDGE,
as the case may be.  For the purposes of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

this definition, “control” shall mean the ownership, directly or indirectly, of
more than 50% or more of the voting stock or stockholders’ equity of a
corporation or, in the case of a non-corporate entity, the right to receive more
than 50% or more of either the profits or the assets upon dissolution.

 

1.3                               “Agreement” shall mean this Commercial Supply
Agreement, dated as of the Effective Date.

 

1.4                               “Annual Forecast” shall mean ONYX’s
anticipated requirements of the Material from CAMBRIDGE for each twelve month
period (as described in Section 3.1.1) during the Term of this Agreement as
determined in good faith by ONYX.

 

1.5                               “Applicable Laws” shall mean all applicable
ordinances, rules, regulations, laws, directives, guidelines, guidances,
statutes, requirements and court orders of any kind whatsoever, as amended from
time to time, including the bodies of law, regulations (including without
limitation, cGMP or its equivalent) of any Regulatory Authority during the Term
of this Agreement.

 

1.6                               “Approved Subcontractor” shall mean a
subcontractor approved in advance by ONYX to perform services under this
Agreement on behalf of CAMBRIDGE.

 

1.7                               “CAMBRIDGE Background Technology” shall have
the meaning given in Section 8.2.

 

1.8                               “CAMBRIDGE Facility” shall mean the
Manufacturing facility of CAMBRIDGE located at W130 N10497 Washington Drive,
Germantown, WI 53022, W132 N10550 Grant Drive, Germantown, WI 53022, or any
other Manufacturing facility of CAMBRIDGE that may be designated by CAMBRIDGE in
connection with the provision of services under this Agreement and approved in
writing by ONYX.

 

1.9                               “CMC Documentation” shall mean all information
required to support the Chemistry, Manufacturing & Control section of any
Regulatory Approval or submission of ONYX made in connection with the Material
Manufactured under this Agreement.

 

1.10                        “Commercialization Year” shall have the meaning
given in Section 3.1.4.

 

1.11                        “Current Good Manufacturing Practices” or “cGMPs”
shall mean current Good Manufacturing Practices as defined from time to time
during the Term by the Act and related regulations or any successor laws or
regulations (including without limitation 21 C.F.R. Parts 210 and 211) governing
the Manufacture, handling, storage, testing and control of the Material in the
United States and any other applicable Regulatory Authority.

 

1.12                        “Certificate of Analysis” or “COA” shall mean the
certificate of analysis, signed by an authorized representative of CAMBRIDGE,
which will be provided with each Lot of Material shipped to ONYX, detailing the
methods, acceptance limits,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

laboratories and results that ensure that results are accurate and complete and
in accordance with the Specifications set forth in Exhibit A to this Agreement.

 

1.13                        “Confidential Information” shall have the meaning
given in Article 11.

 

1.14                        “Debarment Act” means the Generic Drug Enforcement
Act of 1992, as amended, Section 306 of the Act, 21 U.S.C. §§ 335.

 

1.15                        “Delivery Date” shall mean a date on which delivery
of the Material to ONYX is expected to occur, as designated in a Purchase Order
placed by ONYX under this Agreement, which date shall be no less than four
(4) months from the date of the relevant Purchase Order.

 

1.16                        “Effective Date” shall mean the date first appearing
at the beginning of this Agreement.

 

1.17                        “EMA” shall mean the European Medicines Agency or
any successor entity thereto and/or its foreign counterparts, as applicable.

 

1.18                        “FDA” shall mean the United States Food and Drug
Administration or any successor entity thereto.

 

1.19                        “Firm Purchase Order” shall have the meaning given
in Section 3.1.3.

 

1.20                        “Intellectual Property” shall mean all intellectual
property (whether or not registered), including without limitation, patents,
patent applications, know-how, trade secrets, copyrights, trademarks, service
marks, designs, concepts, technical information, processes, methods, protocols,
techniques, manuals, standard operating procedures, instructions or
specifications.

 

1.21                        “Lot” shall mean a batch, or specific identified
portion of a batch or batches, having uniform character and quality within
specified limits within the meaning of cGMPs.

 

1.22                        “[*]” (also known [*]) shall mean [*].

 

1.23                        “Manufacture”, “Manufactured” or “Manufacturing”
shall mean all operations of CAMBRIDGE in the scheduling, production, packaging,
labeling, warehousing, quality control testing (including as requested all
in-process and release testing) and release of the Material to meet the
Specifications and other requirements for the Material under this Agreement.

 

1.24                        “Material” shall mean the bulk active ingredient of
carfilzomib for use in the Manufacture and production of the Product and shall
conform to the Specifications in Exhibit A hereto; the complete chemical name of
carfilzomib is
(2S)-N-((S)-l-((S)-4-Methyl-l-((R)-2-methyloxiran-2yl)-l-oxopentan-2-ylcarbamoyl)
-2-phenylethyl)
-2-((S)-2-(2-morpholinoacetamido)-4-phenylbutanamido)-4-methyl-pentanamide.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

1.25                        “Material Safety Data Sheet” or “MSDS” shall mean a
formal document containing important information about the characteristics and
actual or potential hazards of a substance.  The MSDS identifies the
manufacturer of the substance (with name, address, phone, and fax number) and
includes the chemical identity, the hazardous ingredients, the physical and
chemical properties, fire and explosion data, reactivity data, health hazards
data, exposure limits data, precautions for safe storage and handling, need for
protective gear, and spill control, cleanup, and disposal procedures.

 

1.26                        “Maximum Required Amount” shall have the meaning
given in Section 3.1.2.

 

1.27                        “Minimum Purchase Requirement” shall have the
meaning given in Section 3.1.4.

 

1.28                        “MSA” shall mean that certain Master Services
Agreement (Development and Manufacturing Services), dated as of February 19,
2008, as amended, entered into by and between Proteolix, Inc. (and subsequently
assigned to Onyx Pharmaceuticals, Inc.) and CAMBRIDGE, including all statements
of work and other attachments thereto, as may be validly amended by the Parties
from time to time.

 

1.29                        “NDA” shall mean the new drug application for a
Product as required by the FDA, as amended or supplemented from time to time.

 

1.30                        “ONYX Background Technology” shall have the meaning
given in Article 8.1.

 

1.31                        “ONYX Materials” shall mean any supplies or
materials supplied by ONYX and used in the Manufacture and production of the
Material, including, without limitation, starting materials and intermediates
such as [*].

 

1.32                        “Product(s)” shall mean a finished dosage form for
the delivery of the Material, which may be in various strengths and/or sizes,
manufactured by ONYX or its designee.

 

1.33                        “[*]” shall mean [*].

 

1.34                        “[*]” shall mean [*].

 

1.35                        “[*]” shall mean [*].

 

1.36                        “Purchase Order(s)” shall mean written orders from
ONYX to CAMBRIDGE which shall specify (a) the quantity of the Material ordered,
(b) shipping instructions, (c) Delivery Dates, and (d) delivery destinations.

 

1.37                        “Quality Agreement” or “QA” shall mean a certain
Master Quality Agreement by and between Onyx Pharmaceuticals, Inc. and
CAMBRIDGE, effective as of June 2, 2011.  This Agreement will incorporate by
reference the Quality Agreement and such Quality Agreement is made a part hereof
as though fully set forth herein upon execution of such Quality Agreement by the
Parties.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

1.38                        “Recall” shall have the meaning set forth in
Section 6.4.

 

1.39                        “Regulatory Approval” shall mean the procurement of
the registrations, permits and approvals (including accelerated and/or full
approval), including the NDA or other submission required by applicable
government Regulatory Authorities for the Manufacture, import, marketing, sale
and distribution of a Product.

 

1.40                        “Regulatory Authority (ies)” shall mean the
government regulatory entities with regulatory authority over the Manufacture,
storage, testing, use or sale of pharmaceutical products (including the
Material), as well as any successor entity thereto, limited to the FDA and the
EMA.

 

1.41                        “Shortfall Amount” shall have the meaning set forth
in Section 3.1.4.

 

1.42                        “Specifications” shall mean the specifications for
the Material attached hereto as Exhibit A or such other specifications as are
mutually agreed to in writing by the Parties from time to time.

 

1.43                        “Supply Shortfall” shall have the meaning set forth
in Section 3.3.

 

1.44                        “Term” shall have the meaning set forth in
Section 10.1.

 

1.45                        “Waste(s)” shall mean any hazardous or toxic wastes,
pollutants or contaminants generated or used by CAMBRIDGE in connection with
CAMBRIDGE’S activities under the Agreement.

 

1.46                        “Work Product” shall have the meaning set forth in
Section 8.3.

 

2.             Manufacture and Supply of the Material

 

2.1                               Manufacture of the Material.  CAMBRIDGE hereby
agrees to Manufacture the Material exclusively for ONYX (or an ONYX-appointed
designee) under the direction and oversight of ONYX (or an ONYX-appointed
designee) at the CAMBRIDGE Facility in accordance with the Specifications, this
Agreement, the Quality Agreement, MSDSs, cGMPs and Applicable Laws; and to sell
all such Material to ONYX subject to the terms and conditions set forth in this
Agreement.  ONYX, in tum, hereby agrees to purchase from CAMBRIDGE Material for
use and sale during the Term and in accordance with this Agreement.

 

2.2                               ONYX Materials Used in the Manufacture of the
Material.  ONYX shall supply CAMBRIDGE with all quantities of [*] required for
the Manufacture of the current batch size of the Material at least [*] in
advance of the commencements of the scheduled date of Manufacture of such
Material.  Upon receipt, CAMBRIDGE shall inspect the [*] received from ONYX for
identity and freedom from visible defects, and shall perform any other tests
that the Parties agree upon in advance on the ONYX Materials.  CAMBRIDGE shall
notify ONYX immediately upon the discovery of any hidden defect not revealed by
CAMBRIDGE’S visual in-bound inspection of [*].  At the option of ONYX,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

ONYX may require CAMBRIDGE to purchase, in its own name and on its own behalf,
from ONYX, its Affiliates or any third party that has been approved by ONYX as a
vendor, any supplies or materials used in the Manufacture and production of the
Material, including without limitation, starting materials and intermediates
such as [*], so long as ONYX reimburses CAMBRIDGE for all costs and expenses
incurred by CAMBRIDGE in connection with such purchases immediately upon receipt
of an invoice for such costs and expenses from CAMBRIDGE.

 

2.3                               CAMBRIDGE Responsibilities.  The
responsibilities of CAMBRIDGE shall include the following, all of which shall be
performed in accordance with all Applicable Laws, cGMPs, the Specifications, the
Quality Agreement and the other terms and conditions of this Agreement:

 

(a)                                 purchasing all raw materials and reagents
necessary for Manufacture of the Material as specified in the Quality Agreement;

 

(b)                                 Manufacturing and testing of the Material;

 

(c)                                  employing its existing Manufacturing
processes and logistics, adopting ONYX’s Manufacturing processes and logistics,
or establishing new production methods and logistics, in each case approved by
ONYX, as the Parties may agree will enable CAMBRIDGE to Manufacture and sell the
Product(s) to ONYX;

 

(d)                                 collecting and retaining samples of the
Material as set forth in the Quality Agreement;

 

(e)                                  packaging of the Material;

 

(f)                                   handling and storing of the Material,
provided that in the event such storage shall exceed [*] after CAMBRIDGE issues
its final COA, ONYX and CAMBRIDGE shall enter into a formal storage arrangement
whereby CAMBRIDGE shall be reasonably compensated; provided, however, that
CAMBRIDGE agrees to hold and store Material for longer periods of time if
necessary to complete quality investigations related to the Material in
accordance with the Quality Agreement;

 

(g)                                  preparing the Material for shipment to ONYX
or other designated locations;

 

(h)                                 making the Material available to a common
carrier designated by ONYX for purposes of shipment;

 

(i)                                     using commercially reasonable efforts in
cooperating with ONYX in the preparation and submission of the CMC Documentation
for any Regulatory Approval of a Product including the Material with Regulatory
Authorities;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(j)                                    complying with any reasonable request by
ONYX, at ONYX’s reasonable expense, for changes in the Specifications,
Manufacturing process, raw materials, and any change in the analytical testing
methods reasonably requested by ONYX or required by the FDA or any other
applicable Regulatory Authority;

 

(k)                                 using commercially reasonable efforts in
cooperating with ONYX, at ONYX’s reasonable expense, in the preparation for
inspection of the CAMBRIDGE Facility by Regulatory Authorities;

 

(l)                                     keeping records and reporting to ONYX
and any applicable Regulatory Authority or governmental agency as may be
required under the Agreement, MSDSs, the Quality Agreement or by Applicable
Laws;

 

(m)                             providing a production summary report (written
each year in which production occurs) to ONYX, along with Lot status reports
from time to time at the reasonable request of ONYX;

 

(n)                                 providing all raw data (notebook pages,
chromatograms, data worksheets, deviations, etc.) to ONYX;

 

(o)                                 properly handling, storing, treating, and
disposing of Wastes generated by CAMBRIDGE in connection with CAMBRIDGE’S
activities under this Agreement; and

 

(p)                                 providing ONYX with (i) standard
confirmation requests from ONYX or ONYX’s independent financial statement
auditors regarding account balances owed to CML from ONYX from time to time,
(ii) status updates upon request from time to time by ONYX on Lots of Material
that have recently been or are currently being Manufactured by CML, and
(iii) all information reasonably required for ONYX to satisfy any applicable
provisions of the Califomia Transparency in Supply Chains Act of 2010, if any.

 

2.4                               Development and Support

 

2.4.1                     CAMBRIDGE shall use commercially reasonable efforts to
cooperate with ONYX, at ONYX’s reasonable expense, on all matters related to
ONYX’s efforts to obtain and maintain Regulatory Approval(s) to market and sell
Products containing the Material in the different territories to the extent such
matters relate directly to the Manufacture of the Material hereunder, including
without limitation, complying with applicable provisions of the Quality
Agreement.

 

2.4.2                     CAMBRIDGE, under the direction of and with the
participation of ONYX, shall develop and validate a commercial Manufacturing
process for the Material in accordance with a separate statement of work. 
Validation shall comply with FDA or any applicable Regulatory Authority

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

guidelines, and shall include three commercial scale Lots in accordance with
such separate statement of work.  CAMBRIDGE shall provide samples meeting ONYX’s
Specifications from at least three different consecutive Lots in accordance with
such separate statement of work.

 

2.4.3                     Both Parties agree to work diligently to develop and
validate CAMBRIDGE’S commercial Manufacturing process for the Material in
accordance with a separate statement of work which when signed by the Parties
shall become a part of this Agreement on the agreed-upon timeline as set forth
in Exhibit C.

 

2.4.4                     CAMBRIDGE shall provide documentation to ONYX
demonstrating approval from FDA to Manufacture the Material, and shall continue
to comply with all applicable FDA or any applicable Regulatory Authority
regulations.

 

2.5                               Support and Exchange of Information.  The
Parties recognize that detailed and regular communication between the Parties
regarding information pertaining to business, technical, and quality matters
(including, without limitation, managing Manufacturing costs or capacities,
managing the risk of loss, cost reduction or efficiency initiatives associated
with the Manufacturing process, demand planning, production scheduling, or
hedging raw material costs) shall be necessary in order to optimize the
operation of this Agreement, CAMBRIDGE’S supply of the Material to ONYX, and the
responsibilities of the Parties under this Agreement.  To that end, each Party
shall notify the other Party of the designated representative(s) responsible on
behalf of such Party for exchanging information and for resolving issues that
arise relating to the Manufacture and supply of the Material to ONYX, or other
obligations of the Parties under this Agreement.  During the Term, the
designated representative(s) of ONYX and CAMBRIDGE shall conduct a planning
meeting at least one (1) time per each calendar year to address all such issues
that arise under this Agreement.

 

2.6                               CAMBRIDGE Responsibility for ONYX Materials. 
If any portion of the ONYX Materials are lost or damaged while in CAMBRIDGE’S
possession or control, then CAMBRIDGE shall reimburse ONYX in an amount equal to
the replacement cost for such lost or damaged ONYX Material; provided, however,
that CAMBRIDGE shall not be responsible for any degradation to the ONYX
Materials while in its possession or control so long as it stores the ONYX
Materials according to ONYX’s reasonable instruction.

 

3.             Forecasts, Orders and Delivery Dates

 

3.1                               Forecasts and Purchase Orders

 

3.1.1                     Forecasts.

 

(a)           Pre-Commercial Orders.  For orders of Material prior to FDA
approval of the Material, ONYX shall provide CAMBRIDGE a

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Purchase Order for the [*] at least (i) [*] in advance of the first date that
ONYX requests such Material (for orders from [*]), and (ii) [*] in advance of
the first date that ONYX requests such Material (for orders from [*]).

 

 

(b)           Commercial Orders.  No more than [*] immediately following the
commencement of the first Commercialization Year (as defined in Section 3.1.4
below) and no less than [*] prior to the end of each calendar quarter
thereafter, ONYX shall provide CAMBRIDGE with an annual forecast of ONYX’s
anticipated requirements of the Material from CAMBRIDGE for the immediately
following four (4) quarterly periods (each an “Annual Forecast”).  The
quantities indicated in the first three (3) months of such Annual Forecast shall
be considered firm and shall be binding and a Purchase Order shall be delivered
by ONYX with respect thereto, and the remaining nine (9) months in each such
forecast shall be made to assist CAMBRIDGE in planning its production; provided,
however, the quantities indicated in the [*] months of such Annual Forecast may
not deviate by more than [*] from the quantity forecast for such month in the
immediately prior Annual Forecast.  In the event that a Purchase Order is less
than such permitted deviation for such [*] months, ONYX shall [*] (a) [*]
(including [*]) [*] with respect to such [*] the date ONYX notifies CAMBRIDGE in
writing of such [*]; and (b) [*] to [*] with respect to such [*] the date ONYX
notifies CAMBRIDGE in writing of such [*]; provided that in each case, ONYX
shall [*] to the extent [*] notwithstanding [*]; provided, further, that in no
event shall ONYX be required to [*].  The Annual Forecast shall be substantially
in the form attached hereto as Exhibit E.

 

3.1.2                     Maximum Required Amount.  Subject to receipt of a
Purchase Order by CAMBRIDGE for specified quantities of the Material, per
Section 3.1.1, CAMBRIDGE shall supply up to [*] of the quantity forecast in the
Annual Forecast (the “Maximum Required Amount”) provided by ONYX to CAMBRIDGE
for such year and shall use commercially reasonable efforts to supply ONYX with
Material ordered for amounts in excess of [*] and up to [*] of such Annual
Forecast.

 

3.1.3                     Firm Purchase Order.  Purchase Orders issued to
CAMBRIDGE by ONYX pursuant to the provisions of Section 3.1.1 or otherwise shall
be acknowledged by CAMBRIDGE in writing or via other secure comparable
alternatives, within [*] of receipt, at which time the order shall be binding on
the Parties (a “Firm Purchase Order”), subject to Section 3.1.4.  If CAMBRIDGE
fails to inform ONYX of its acceptance or rejection of such order within such
[*] period, the Purchase Order will be deemed to have been accepted.  So long as
a Purchase Order is consistent with the terms and conditions of this Agreement
and the number of Lots ordered do not exceed [*], CAMBRIDGE shall accept such
Purchase Order.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

3.1.4                        Minimum Purchase Requirement.  During each
successive twelve month period during the Term commencing on FDA approval of the
Material (each a “Commercialization Year”), ONYX shall purchase from CAMBRIDGE
at least [*] of ONYX’s total annual requirements of commercial Material [*] from
all sources for the [*] Commercialization Years during the Term of this
Agreement (the “Minimum Purchase Requirement).  In the event that, in any
Commercialization Year, ONYX fails to purchase the Minimum Purchase Requirement,
then ONYX shall, within [*] of the conclusion of any such Commercialization
Year, pay to CAMBRIDGE an amount equal to the difference between [*] and [*]
during the applicable Commercialization Year (each, a “Shortfall Amount”);
provided, however, that if any Shortfall Amount is due in part to a Supply
Shortfall on the part of CAMBRIDGE or one of its approved subcontractors
(“Approved Subcontractors”), ONYX shall not be responsible for paying such
Shortfall Amount for the Commercialization Year in question.  ONYX shall be
deemed to have “purchased” Material when ONYX has ordered and taken delivery of
Material pursuant to a Purchase Order placed pursuant to Section 3.1.3 hereof;
provided, however, that in the event a delay in delivery is caused by CAMBRIDGE,
the Material shall be deemed to have been delivered at the time of the scheduled
Delivery Date.  If ONYX so chooses, this Minimum Purchase Requirement shall
terminate immediately upon notice to CAMBRIDGE if [*] of the [*], or [*] of [*],
are [*] or [*] that [*] (as defined by [*]) [*] during the Term of this
Agreement.  ONYX will keep accurate records of all purchases of Material (from
all manufacturers) for the [*] Commercialization Years during the Term of this
Agreement, and, upon the request of CAMBRIDGE, will represent and warrant the
correctness of all such calculations.  Notwithstanding the foregoing, this
Minimum Purchase Requirement shall not commence until FDA approval of the
Product is received by ONYX.  Further, the Minimum Purchase Requirement shall
not apply for a specific Commercialization Year if [*] for each Lot of the
Material in such Commercialization Year:

 

(a)                                  (i)                                     For
[*] and [*], [*] at least [*], provided however that any [*] is the result of
[*] and not resulting from any [*];

 

or

 

(ii)                                  For [*] and [*], [*] at least [*],
provided however that any [*] is the result of [*] and not resulting from any
[*].

 

(b)                                 Each Lot manufactured by CAMBRIDGE shall
meet the Specifications and all requirements of the Quality Agreement.

 

(c)                                  Each Lot shall be delivered on time in
accordance with the Delivery Date set forth in the specific Purchase Order,
provided however that there are no delays in delivery caused by Onyx supply of
materials or

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

review of documentation required for processing or release of any batches with
no more than [*] between the Manufacturing date and the release date to ONYX of
any such Lot.

 

3.1.5                        If any material or work in process charged to ONYX
in accordance with the foregoing is subsequently utilized by CAMBRIDGE, ONYX
shall receive an appropriate credit equal to the proceeds actually received by
CAMBRIDGE from a third party allocable to such material or work in process less
any reasonable costs related to the storage handling or transportation of such
material or work in process that are not also recovered by CAMBRIDGE from such
third party.

 

3.2                                 Purchase Order Terms.  In the event of any
conflict between the provisions of this Agreement and any Purchase Order,
acknowledgement, statement of work, invoice, bill of lading, acceptance or other
preprinted form provided by either Party, the provisions of this Agreement shall
control, except to the extent otherwise agreed to by the Parties in writing.

 

3.3                                 Supply Shortfall.  If CAMBRIDGE fails to
deliver any Material ordered by ONYX for a period of [*] after the Delivery
Date, becomes unable for a period of [*] to commence the Manufacture of any
Material ordered by ONYX or becomes insolvent or seeks relief from creditors
under bankruptcy laws or ceases to do business, then CAMBRIDGE shall be deemed
to have suffered a “Supply Shortfall” of the Material and shall give ONYX prompt
notice of the Supply Shortfall.  If CAMBRIDGE is unable to cure a Supply
Shortfall or otherwise reach agreement with ONYX on a plan to remedy the Supply
Shortfall within [*] after its occurrence, then CAMBRIDGE shall cooperate with
ONYX and any alternative supplier chosen by ONYX in its efforts to qualify the
alternative supplier as a supplier of the Material to make the Material and
CAMBRIDGE shall grant to ONYX, or its third party supplier designated by ONYX a
non-exclusive, irrevocable, fully paid up, perpetual, worldwide, transferable,
limited use, royalty free license to all CAMBRIDGE Background Technology (as
defined below) required to manufacture the Material to meet ONYX’s
requirements.  Such license shall [*], except to the extent such [*], including
Products, manufactured by ONYX.  Such license shall [*] and [*] for [*] unless
[*] pursuant to Section [*] or Article [*].

 

3.4                                 No Subcontracting.  CAMBRIDGE shall perform
all work contemplated under this Agreement, including but not limited to
processing and Manufacturing of the Material at the CAMBRIDGE Facility. 
CAMBRIDGE shall not subcontract to any third party any part of the work to be
performed under this Agreement without the prior written consent of ONYX (each,
an “Approved Subcontractor”).  ONYX hereby consents to CAMBRIDGE’s subcontract
of analytical services as outlined in the current Carfilzomib [*], which may be
amended from time to time with the approval of both ONYX and CAMBRIDGE. 
CAMBRIDGE shall be responsible and remain primarily liable for the performance
of all obligations of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

CAMBRIDGE under this Agreement and any breach thereof by any Approved
Subcontractor.

 

3.5                                 Delivery Dates.  Delivery Dates and
quantities for each delivery shall be indicated on written Purchase Orders
provided by ONYX to CAMBRIDGE at least [*] before a specified Delivery Date. 
Any requirements regarding Lot size and packaging and shipping instructions
other than those set forth on Exhibit D hereto shall be indicated on such
written Purchase Order and shall be agreed to by CAMBRIDGE or rejected by
CAMBRIDGE within [*] of receipt of such Purchase Order in accordance with
Section 3.1.3.  All Material supplied hereunder shall meet any reasonable
requirements regarding Lot size specified by ONYX and agreed to by CAMBRIDGE in
a Purchase Order.

 

4.                                       Price and Method of Payment Terms;
Material Delivery

 

4.1                                 Price.  Subject to adjustment as set forth
in Section 4.2, below, the price which ONYX will pay to CAMBRIDGE for the
Material is set forth in Exhibit B.  The price initially charged for any
Commercialization Year will be based on the Annual Forecast as referenced in
Section 3.1.1 issued by ONYX as of the commencement of such Commercialization
Year.

 

4.2                                 Price Adjustment

 

4.2.1                        During each Commercialization Year, if ONYX
purchases and takes delivery in accordance with Section 4.3 of more than the
Maximum Required Amount such that total volume purchased and delivered, net of
returns and credits, results in a lower price according to Exhibit B, then ONYX
shall be immediately entitled to a price adjustment to the lower tiered price
and a refund in the amount that would make the average price paid during the
year equal to the lower price that ONYX would have paid if the Annual Forecast
volume was equal to their actual annual purchases for such year (which for
purposes of this refund calculation, shall [*] from the Annual Forecast volume
for such period).  CAMBRIDGE agrees to pay this refund no later than [*]
following the end of such year.  During each Commercialization Year, if ONYX
purchases and takes delivery of less than the Maximum Required Amount such that
total volume purchased and delivered, net of returns and credits, results in a
higher price according to Exhibit B, then ONYX agrees to pay an amount that
would make the average price paid during the year equal to the higher price that
ONYX would have paid if the Annual Forecast volume was equal to their Maximum
Required Amount for such year.  ONYX agrees to pay this premium no later than
[*] following the end of such year.  If (a) either Party disagrees with the
amount of such debit or credit, or (b) either Party does not believe that a
debit or credit is necessary for such year, then the Parties agree to cooperate
to reach a prompt and mutually agreeable resolution for such year.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

4.2.2                        The prices set forth in Exhibit B shall remain in
full force and effect [*].  Commencing on the [*] Commercialization Year and
each subsequent Commercialization Year thereafter, CAMBRIDGE may increase the
prices contained in Exhibit B by the [*], since the date of the immediately
prior Commercialization Year.  Prior to any such increase, CAMBRIDGE shall
notify ONYX in writing with a revised Exhibit B within [*] of such price
increases which shall be effective only on any new Purchase Orders issued by
ONYX after receipt of notification of any price increase from CAMBRIDGE. 
CAMBRIDGE agrees that any such price increases shall remain firm for the
remainder of such year in which such price increase was issued.  In the event
the first Commercialization Year commences on or after [*], CAMBRIDGE may
increase the prices contained in Exhibit B for the [*] by the [*] to the date of
the [*].  CAMBRIDGE agrees to use reasonable commercial efforts to minimize
increases in its direct production costs.

 

4.3                                 Method of Payment.  For all Material
Manufactured by CAMBRIDGE and delivered to ONYX in accordance with this
Agreement and the Quality Agreement, CAMBRIDGE may invoice ONYX for such
Material after CAMBRIDGE’s Quality Assurance release of such Material to ONYX. 
Payment by ONYX for Material supplied by CAMBRIDGE hereunder shall be in United
States dollars and shall be made within [*] after ONYX’s receipt of an
undisputed invoice for such Material.  Material shall be invoiced no sooner than
the actual Quality Assurance release shipment date of such Material.  The
invoice shall bill ONYX for the actual quantity of Material which was
Manufactured and supplied by CAMBRIDGE.  The actual quantity of the Material
Manufactured and supplied will include (i) the bulk quantity of the Material
shipped to ONYX or its designee, (ii) samples of the Material for final release
testing (including a control sample as discussed below), (iii) retains of the
Material, and (iv) samples of the Material to be used for stability testing.  In
accordance with Article 4 above, each invoice shall use as the invoice price for
the Material being invoiced the applicable price/volume category in Exhibit B
which is based upon the amount of the Material set forth in the applicable
Purchase Order.

 

4.4                                 Shipment and Delivery.  The Material shall
be packaged and shipped to ONYX in an undamaged condition as set forth and
agreed upon in Exhibit D or as specified by ONYX and agreed to in writing by
CAMBRIDGE (such agreement shall not be unreasonably withheld).  Each shipment
shall be accompanied by a Certificate of Analysis in a form approved in writing
by ONYX and agreed to in writing by CAMBRIDGE and a Material Safety Data Sheet. 
If requested by ONYX, each Lot shipped shall also include a control sample of
each Lot shipped for analysis in a container provided or otherwise pre-approved
by ONYX, as necessary for ONYX to conduct quality control release testing.  Such
control sample must be from, and representative of, the Lot of the Material
actually shipped.  Orders shall be shipped [*] to such location as specified by
ONYX in its Purchase Order.  Title to Material and risk of loss shall shift to
ONYX at the time that CAMBRIDGE delivers Material to the transporting carrier;
provided, however, that in the event

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

that CAMBRIDGE agrees to store the Material in accordance with
Section 2.2(e) above, then title and risk of loss for such Material shall pass
to ONYX on the date that such Material is ready for shipment and has received
ONYX’s Quality Assurance disposition as referenced in Section 3.11.D. of the
Quality Agreement.  ONYX shall be responsible for selection of the carrier. 
Material shall be shipped via overnight delivery.

 

4.5                                 ONYX Inspection and Acceptance or Rejection
of the Material

 

4.5.1                        Inspection of the Material.  Every Lot of the
Material supplied by CAMBRIDGE delivered in accordance with this Article 4 shall
be subject to ONYX’s inspection and may be rejected if any such Material fails
to conform at the time of delivery to the Specifications, this Agreement, the
Quality Agreement, cGMPs, or Applicable Laws (collectively, the
“Requirements”).  Within [*] after receipt of any Material, ONYX agrees to
inspect such Material and accept or reject such Material, as set forth herein. 
If a shipment of Material or any portion thereof is damaged or does not conform
to ONYX’s shipping and packaging instructions, or does not conform to the
Requirements, then ONYX shall have the right to reject all or any portion of
such Lot.  ONYX shall notify CAMBRIDGE in writing within such [*] period if the
Material or any portion thereof is damaged or does not conform to such
instructions or the Requirements.  If CAMBRIDGE is not notified in writing of
rejection within [*] of receipt of Material by ONYX, then such Material shall be
deemed accepted.  In addition, ONYX will notify CAMBRIDGE within [*] from its
discovery of any latent defects in a Lot or part thereof provided that CAMBRIDGE
will not be responsible for any latent defects that ONYX discovers in any
Material that cannot be shown by ONYX to have been present at the time of
delivery in accordance with Article 4.

 

4.5.2                        Rejection of the Material-CAMBRIDGE Agrees with
Findings.  In the event of rejection by ONYX with which CAMBRIDGE agrees or
fails to disagree in a timely fashion as set forth in Section 4.5.3, the
rejected Material shall promptly be returned to CAMBRIDGE by ONYX at CAMBRIDGE’s
reasonable expense.  Upon ONYX’s request, and as ONYX’s sole remedy for such
nonconforming Material, CAMBRIDGE shall (i) use commercially reasonable efforts
to rework or replace such damaged or nonconforming Material within [*] after
receipt of notice of rejection thereof, or (ii) promptly refund to ONYX the full
purchase price actually paid by ONYX for such Material and reimburse ONYX for
the full cost of the loss or damage to the ONYX Materials used in the
non-conforming Material.

 

4.5.3                        Rejection of the Material-CAMBRIDGE Disputes
Findings.  In the event CAMBRIDGE disagrees with ONYX’s rejection of all or any
portion of a shipment of Material for failure to conform to the Requirements,
CAMBRIDGE shall notify ONYX in writing within [*] of receiving

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

notice of ONYX’s rejection and may request verification of nonconformance to the
Requirements by an independent testing laboratory as mutually agreed upon by the
Parties.  CAMBRIDGE shall have such laboratory commence testing the Material
within [*] of CAMBRIDGE receiving notice of ONYX’s rejection using the same
methods set forth in the Requirements or otherwise required by this Agreement. 
Each Party shall be permitted to have representatives attend the testing.  If
the testing by the independent laboratory indicates that ONYX was within its
rights to reject Material for failure to meet the Requirements, ONYX shall have
the rights set forth above in Section 4.5.2 and CAMBRIDGE shall also pay for the
independent laboratory tests.  If the testing by the independent laboratory
indicates that ONYX was not within its rights to reject Material for failure to
meet the Requirements, ONYX shall be deemed to have accepted such Material, and
ONYX shall bear the reasonable cost of the independent laboratory tests.

 

5.                                       Regulatory and Quality Assurance;
Testing; Manufacturing Process, Changes and Cessation

 

5.1                                 The Parties hereby incorporate into this
Agreement the terms and conditions of that certain Quality Agreement effective
as of [*].  In the event the Quality Agreement contains provisions which are not
inconsistent with, but in addition to, the terms set forth herein, the Quality
Agreement shall be supplemental to the terms and conditions set forth in this
Agreement.  Notwithstanding the foregoing or anything in this Agreement or the
Quality Agreement to the contrary, however, in the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of the
Quality Agreement, the provisions of this Agreement shall govern except for
matters pertaining to the quality of the Material.

 

5.2                                 Quality Control and Regulatory Inspections. 
CAMBRIDGE shall maintain all records required by Applicable Laws, including
complete batch records, and will retain all such records as per the Quality
Agreement.  CAMBRIDGE shall not destroy any such records until it has obtained
ONYX’s prior written consent to do so.  CAMBRIDGE agrees to allow the FDA and
any other Regulatory Authorities to inspect its facilities and to review
CAMBRIDGE’s standard operating procedures for the Manufacture of the Material,
CAMBRIDGE’s screening and testing procedures and testing records for Material
and all related batch records and other records required under Applicable Laws
and as defined in the Quality Agreement.

 

5.3                                 Testing.  CAMBRIDGE shall test or cause to
be tested each Lot of Material before delivery of such Lot to ONYX as defined in
the Quality Agreement.  CAMBRIDGE shall immediately notify ONYX in writing when
it becomes aware of any change in the impurity profile of the Material which was
not previously reported in writing to ONYX and, at ONYX’s reasonable expense,
shall promptly

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

supply ONYX with reference standards or samples to qualify any such new
impurities, including degradation products.

 

5.4                                 Manufacturing Changes

 

5.4.1                        The Parties acknowledge that, during the
development of a Product (and possibly thereafter), the Specifications for the
Material may change on more than one occasion, provided that such changes must
be mutually agreed to in writing by the Parties (such consent not to be
unreasonably withheld).

 

5.4.2                        CAMBRIDGE shall report to ONYX any significant
proposed changes to its Manufacturing process which would be reflected in the
NDA for the Material or any equivalent document filed in any other country or
any change that would cause a change to the Specifications as soon as possible,
but in no event later than [*] prior to the date scheduled for implementation. 
ONYX may purchase up to [*] supply of Material prior to the implementation of
any such change requiring prior approval by FDA or any applicable Regulatory
Authority, which Material shall be supplied in accordance with the then current
Manufacturing process and using then current raw materials (with a mutually
agreeable Delivery Date), unless otherwise agreed to by the Parties in writing.

 

5.4.3                        In addition to any changes that require FDA or any
Regulatory Authority approval, CAMBRIDGE shall promptly notify ONYX if there
have been any significant changes in batch size, raw materials, raw material
suppliers, Manufacturing location, Manufacturing equipment or testing procedures
for the Material (including without limitation any change which would be
reflected in the NDA for the Material or any equivalent document filed in other
countries worldwide, changes resulting in a change of impurity profile or total
impurities, changes to particle size distribution, loss on drying changes,
scale-up of batch size and any results of changes to the Specifications).

 

5.4.4                        CAMBRIDGE will not make any of the foregoing
changes or any changes in CAMBRIDGE’s Manufacturing process which would require
ONYX to file an amendment, supplement or variation to the NDA or any other
applicable regulatory filings worldwide for a Product without ONYX’s prior
written consent, which will not be unreasonably withheld, unless required to do
so by Applicable Laws.

 

5.4.5                        Any major unplanned deviations from CAMBRIDGE’s
Manufacturing process for the Material will be filed in the NDA in the United
States or applicable regulatory document for other countries worldwide, and
changes resulting in a change of impurity profile or total impurities, further
scale-up of batch size for the Material and any results of changes to the
Specifications will be immediately reported in writing to ONYX.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

5.4.6                        Upon ONYX’s request, in the event of any change
described in this Section 5.4, CAMBRIDGE shall within [*] of implementation of
such change (but in no event later than CAMBRIDGE’s next shipment of Material to
ONYX) provide ONYX, at ONYX’s reasonable expense, with a minimum of [*] samples
of Material Manufactured in accordance with such change or process for ONYX’s
evaluation.  The size of such samples shall be reasonably agreed upon by both
Parties, but shall be of sufficient size to permit ONYX to conduct a meaningful
evaluation.  At least [*] samples shall come from each of [*] different Lots.

 

5.4.7                        Notwithstanding the foregoing, CAMBRIDGE shall
adhere to batch record review and deviation reporting the Lots as required by
the Act and applicable FDA or any Regulatory Authority regulations and
guidelines.

 

5.5                                 Cessation of Manufacture of the Material. 
Should the Agreement be terminated by ONYX pursuant to Section 9.2 or
Article 10, then CAMBRIDGE shall provide ONYX (i) the opportunity to purchase up
to [*] of inventory of the Material at the price and in accordance with the
Annual Forecast in effect at the time of the notice (delivery and payment terms
to be negotiated between the Parties), and (ii) CAMBRIDGE shall reasonably
cooperate with ONYX and any alternative supplier chosen by ONYX in its efforts
to qualify the alternative supplier as a supplier of the Material, including,
with reasonable limitation, assisting with ONYX’s and its alternative supplier’s
efforts to manufacture the Material by granting a non-exclusive, irrevocable,
fully paid up, perpetual, transferable, worldwide, limited use, royalty free
license to ONYX, or a third party supplier designated by ONYX, to all CAMBRIDGE
Background Technology required to manufacture the Material to meet ONYX’s
requirements.  Such license shall [*], except to the extent such [*], including
Products, manufactured by ONYX.

 

6.                                       Facility, Waste and Product Recalls

 

6.1                                 Facility Validation.  Prior to commencing
the Manufacture and supply of the Material under this Agreement and throughout
the Term of the Agreement, the CAMBRIDGE Facility shall be appropriately
validated for commercial activities in accordance with cGMPs, the regulations of
the FDA or any applicable Regulatory Authority.  In the event regulatory
approval is sought in countries outside the United States in accordance with
Section 2.3 hereof, CAMBRIDGE shall use commercially reasonable efforts to meet
and maintain any such country’s requirements for validation of the CAMBRIDGE
Facility in accordance with the regulations of any applicable Regulatory
Authority.  Furthermore, CAMBRIDGE shall complete validation of its chemical
processes, methods and equipment used in the Manufacture, packaging, storage,
testing and release of the Material in conformance with all MSDSs and current
FDA or any Regulatory Authority regulations as applicable to the Material, and
will review such validation annually and through effective change control
procedures assure that the validation is kept current throughout the Term of
this Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

6.2                                 Facility Audits and Data Review.  As per the
Quality Agreement, CAMBRIDGE will permit representatives of ONYX to visit the
CAMBRIDGE Facility during normal business hours for the purpose of reviewing the
Manufacture, testing and storage of the Material and related Lot records.  ONYX
will give CAMBRIDGE reasonable notice of any proposed visit to the CAMBRIDGE
Facility.

 

6.3                                 Waste.  CAMBRIDGE shall dispose of any Waste
generated in the Manufacture of the Material (including Material rejected by
ONYX pursuant to Section 4.5) at CAMBRIDGE’s expense and in accordance with
Applicable Laws.

 

6.4                                 Product Recalls.  In the event of a field
alert, recall, product withdrawal, or field correction of a Product
(collectively, “Recall”), ONYX shall be responsible for the coordination of
Recall activities.  ONYX shall promptly notify CAMBRIDGE if any Product is the
subject of a Recall and provide CAMBRIDGE with a copy of all documents relating
to such Recall.  CAMBRIDGE shall cooperate with ONYX in connection with any
Recall, at ONYX’s reasonable expense.  To the extent the Recall is due to or
caused by (i) the negligence or willful misconduct of CAMBRIDGE (or any of its
directors, employees, agents, Approved Subcontractors or Affiliates), (ii) a
breach by CAMBRIDGE of any of the terms of this Agreement or the Quality
Agreement (including, but not limited to the Product being Misbranded or
Adulterated as such term is defined by any applicable Regulatory Authority), or
(iii) any other matter for which CAMBRIDGE is obligated to indemnify ONYX under
Section 7.6, wherein the use of the Product has resulted in bodily injury or
poses actual and imminent danger of causing bodily injury, CAMBRIDGE shall pay
for or reimburse ONYX for all direct costs associated with such Recall,
including a Product already delivered to ONYX’s customers, and further agrees to
reimburse ONYX for amounts ONYX is legally required to pay or pays in the
exercise of ONYX’s commercially reasonable discretion related to the recalled
Product, including any notification, shipping, destruction, packaging and
handling charges of any replacement Product and ONYX Materials.  Further,
CAMBRIDGE shall replace all Material used to Manufacture the Recalled Product at
no charge to ONYX if the Material subject to the recall is not capable of being
re-introduced in accordance with cGMPs, the Specifications and Applicable Laws. 
To the extent the Recall is caused by reasons other than CAMBRIDGE’s negligence,
willful misconduct or breach of this Agreement, the Quality Agreement or any
warranty set forth in Section 7.2 or an obligation of indemnity to ONYX under
this Agreement, ONYX shall pay all costs and expenses associated with such
Recall as described above.  ONYX will use commercially reasonable efforts to
mitigate the costs, expenses and other damages relating to any Recall.

 

7.                                       Warranties, Indemnification, Limitation
of Liability and Insurance

 

7.1                                 Mutual Representations.  Each Party hereby
represents and warrants to the other Party that:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(a)                                  the person executing this Agreement is
authorized to execute this Agreement;

 

(b)                                 this Agreement is legal and valid and the
obligations binding upon such Party are enforceable in accordance with its
terms; and

 

(c)                                  the execution, delivery and performance of
this Agreement does not conflict with any other material agreement, instrument
or understanding, oral or written, to which such Party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency applicable to it or by which it may be bound.

 

7.2                                 CAMBRIDGE Warranties.  CAMBRIDGE represents
and warrants to ONYX that:

 

(a)                                  CAMBRIDGE shall Manufacture, use, possess,
store, release, package, sell, dispose and handle the Material in accordance
with the Specifications, this Agreement, the Quality Agreement, cGMPs and
Applicable Laws (including those regarding slavery and human
trafficking)(provided, however, that the conformance of the Material to the
Specifications, this Agreement, the Quality Agreement, cGMPs and Applicable Laws
shall be determined at the time the Material is dispatched from CAMBRIDGE’s
Facility).  Furthermore, CAMBRIDGE shall maintain during the Term of this
Agreement all government permits necessary for the activities and performance it
undertakes pursuant to this Agreement;

 

(b)                                 All Material supplied by CAMBRIDGE to ONYX
under this Agreement:  (i) shall be free from liens or encumbrances and claims
of third parties and conveyed with good title; and (ii) at the time the Material
is dispatched from CAMBRIDGE’S Facility, shall not be adulterated or misbranded
within the meaning of the Act, or any Applicable Laws in which the definitions
of adulteration and misbranding are substantially the same as those contained in
the Act, as the Act and such laws are in effect at the time of shipment of
Material to ONYX;

 

(c)                                  Neither CAMBRIDGE nor any of its officers,
directors and employees, nor any person or entity used by CAMBRIDGE to perform
services under this Agreement (including Approved Subcontractors) is:  (A) an
individual who has been debarred by the FDA pursuant to Section 306 of the Act,
21 U.S.C. § 335); or (B) a corporation, partnership or association that has been
debarred by FDA pursuant to Section 306 of the Act, 21 U.S.C. § 335;

 

(d)                                 The handling, storage, destruction and
disposal of all materials, including without limitation all Waste, used by
CAMBRIDGE to fulfill its

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

obligations under this Agreement will be conducted in compliance with all
Applicable Laws;

 

(e)                                  The CAMBRIDGE Background Technology shall
not infringe any United States or foreign patent rights, and it will not
infringe any other proprietary rights of third parties.  Further, CAMBRIDGE has
not received any notice of any claimed infringement (including without
limitation patent infringement) in connection with the CAMBRIDGE Background
Technology; and

 

(f)                                    Unless otherwise expressly consented to
by ONYX in writing, in no event shall any of the Material supplied by CAMBRIDGE
to ONYX under the Agreement have a retest date of less than [*] from the
Delivery Date of such Material to ONYX; provided, however, that CAMBRIDGE will
not be held to this requirement when the Material is held for longer periods of
time necessary to complete quality investigations related to the Material in
accordance with the Quality Agreement, or in the event that CAMBRIDGE agrees to
store the Material in accordance with Section 2.2(e) above.

 

(g)                                 CAMBRIDGE has the operational and financial
wherewithal to perform all of the obligations it has undertaken herein.

 

7.3                                 ONYX Warranties.  ONYX represents and
warrants to CAMBRIDGE that:

 

(a)                                  The Specifications are in conformance with
the regulatory applications for the Material;

 

(b)                                 ONXY is the owner or licensee of any and all
rights in the ONYX Background Technology, and any other know-how and proprietary
information provided by ONXY to CAMBRIDGE in order for CAMBRIDGE to Manufacture
the Material under this Agreement;

 

(c)                                  The ONYX Background Technology shall not
infringe any United States or foreign patent rights, and it will not infringe
any other proprietary rights of third parties, and as of the Effective Date,
there is no existing third party litigation, and to the best of ONYX’s
knowledge, there is no threatened third party litigation, claims, actions or
other legal proceedings against ONYX in respect of the Material or the ONYX
Background Technology; ONYX will promptly notify CAMRIDGE in writing should it
become aware of any claims asserting such infringement during the Term of this
Agreement; and

 

(d)                                 ONYX has such permits, licenses and
authorizations of applicable Regulatory Authorities as are necessary to own its
respective properties, conduct its business and consummate the transactions
contemplated hereby.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

7.4                               EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES
OF MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

 

7.5                               ONYX Indemnity.  Except as provided in
Sections 7.2 and 7.6, ONYX shall indemnify, defend and hold CAMBRIDGE harmless
from any and all costs, expenses, damages, judgments and liabilities (including
reasonable attorneys’ fees and the cost of any Recalls) incurred by or rendered
against CAMBRIDGE or its Affiliates, employees or directors arising from (a) the
negligence or willful misconduct of ONYX or a breach by ONYX of any of its
warranties under Sections 7.1 or 7.3, or (b) any claim made or suit brought in
which the alleged harm arises from the packaging, storage, transport, sale,
disposal, handling, possession or use of the Material or from the packaging,
storage, transport, sale, disposal, handling, possession, use or manufacture of
a Product by ONYX; provided, however, that the foregoing shall not apply to the
extent any such cost, expense, damage, judgment or liability arises from the
negligence or willful misconduct of CAMBRIDGE or a breach by CAMBRIDGE of any of
its warranties under Sections 7.1 or 7.2 of this Agreement.  CAMBRIDGE shall
give prompt written notice of any such claim or suit, and shall permit ONYX to
undertake the defense thereof, at ONYX’s reasonable expense.  CAMBRIDGE shall
cooperate in such defense, to the extent reasonably requested by ONYX, at ONYX’s
reasonable expense.  CAMBRIDGE shall have the right to participate in such
defense, at its own expense, to the extent that in its judgment CAMBRIDGE may be
prejudiced thereby.  In any claim made or suit brought for which CAMBRIDGE seeks
indemnification under this Section 7.5, ONYX shall not settle or offer to settle
such claim or suit, or admit liability or damages, in such a manner as would
create an obligation on the part of CAMBRIDGE to any third party without the
prior written consent of CAMBRIDGE.

 

7.6                               CAMBRIDGE Indemnity.  CAMBRIDGE shall
indemnify, defend and hold ONYX harmless from any and all costs, expenses,
damages, judgments and liabilities (including attorneys’ fees and the cost of
any Recalls in accordance with Section 6.4 of this Agreement) incurred by or
rendered against ONYX or its Affiliates, employees or directors arising from the
negligence or willful misconduct of CAMBRIDGE or a breach by CAMBRIDGE of any of
its warranties under Sections 7.1 or 7.2 of this Agreement.  ONYX shall give
CAMBRIDGE prompt written notice of any claim or suit for which it is seeking or
may seek indemnity under this Section 7.6, and shall permit CAMBRIDGE to
undertake the defense thereof, at CAMBRIDGE’s reasonable expense.  ONYX shall
cooperate in such defense, to the extent reasonably requested by CAMBRIDGE, at
CAMBRIDGE’s reasonable expense.  ONYX shall have the right to participate in
such defense, at its own expense, to the extent that in its judgment ONYX may be
prejudiced thereby.  In any claim made or suit brought for which ONYX seeks
indemnification under this Section 7.6, CAMBRIDGE

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

shall not settle or offer to settle such claim or suit, or admit liability or
damages, in such a manner as would create an obligation on the part of ONYX to
any third party without the prior written consent of ONYX.

 

7.7                               Mitigation.  In the event of any occurrence
which may result in either Party becoming liable under Section 7.5 or
Section 7.6, each Party shall use commercially reasonable efforts to take such
actions as may be reasonably necessary to mitigate the amounts payable by the
other Party under Section 7.5 or Section 7.6, as the case may be.

 

7.8                               Limitation on Liability.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, SPECIAL,
EXEMPLARY, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT.  THIS LIMITATION SHALL APPLY EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE; PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL
NOT APPLY TO DAMAGES RESULTING FROM BREACHES BY A PARTY OF ITS DUTY OF
CONFIDENTIALITY AND NON-USE IMPOSED UNDER ARTICLE 11 OR TO ITS INDEMNIFICATION
OBLIGATIONS UNDER THIS ARTICLE 7 (WHICH SOLELY RELATING TO THIRD PARTY CLAIMS). 
IN NO EVENT SHALL THE AGGREGATE LIABILITY OF [*] IN CONNECTION WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT ([*]) EXCEED [*].

 

7.9                               ONYX Insurance.  During the Term of this
Agreement and for a period [*], ONYX shall procure and maintain (i) Commercial
General Liability Insurance, including Contractual Liability, and (ii) Global
Products Liability coverage (collectively, the “ONYX Insurance”).  The ONYX
Insurance shall cover amounts not less than [*] combined single limit and shall
be with an insurance carrier with an A.M. Best rating of A-VII or better. 
CAMBRIDGE shall be named as an additional insured on the ONYX Insurance and ONYX
promptly shall deliver a certificate of ONYX Insurance and endorsement of
additional insured to CAMBRIDGE evidencing such coverage.  Any deductible and/or
self-insurance retention shall be the sole responsibility of ONYX.

 

7.10                        CAMBRIDGE Insurance.  During the Term of this
Agreement and until final acceptance by ONYX of all work performed in connection
with this Agreement (should such final acceptance occur later than expiration of
the Term) for [*] thereafter, CAMBRIDGE shall procure and maintain
(i) Commercial General Liability Insurance, including Contractual Liability, and
(ii) Global Products Liability coverage (collectively, the “CAMBRIDGE
Insurance”).  The CAMBRIDGE Insurance shall cover amounts not less than [*]
combined single limit and shall be with an insurance carrier with an A.M. Best
rating of A-VII or better.  ONYX shall be named as an additional insured on the
CAMBRIDGE Insurance and CAMBRIDGE promptly shall deliver a certificate of
CAMBRIDGE Insurance and endorsement of additional insured to ONYX

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

evidencing such coverage.  Any deductible and/or self-insurance retention shall
be the sole responsibility of CAMBRIDGE.

 

8.                                      Intellectual Property and Ownership

 

8.1                               Ownership of ONYX Background Technology.  All
rights to and interests in any existing proprietary technology of ONYX including
all Intellectual Property (“ONYX Background Technology”) shall remain vested
solely in ONYX, and no right or interest therein is transferred or granted to
CAMBRIDGE under this Agreement (except that ONYX hereby grants to CAMBRIDGE a
non-exclusive, non-transferable (other than to Approved Subcontractors, as
applicable), royalty-free license to use ONYX Background Technology solely as
necessary for CAMBRIDGE to perform its obligations under this Agreement and the
Quality Agreement).

 

8.2                               Ownership of CAMBRIDGE Background Technology. 
All rights to and interests in any existing proprietary technology of CAMBRIDGE
including all Intellectual Property (“CAMBRIDGE Background Technology”) shall
remain vested solely in CAMBRIDGE, and no right or interest therein is
transferred or granted to ONYX under this Agreement except as set forth
expressly below.

 

8.3                               Ownership of Intellectual Property and Work
Product.  During the course of this Agreement, CAMBRIDGE or ONYX may generate
(i) Intellectual Property, and/or (ii) reports, documents and other tangible
materials that one Party provides to the other Party in connection with
performance of this Agreement (collectively, the “Work Product”).  Other than
with respect to Intellectual Property resulting solely from CAMBRIDGE Background
Technology (which shall be deemed the property of CAMBRIDGE), but without use
of, or reference to any ONYX Background Technology or Confidential Information
of ONYX, the Parties agree that all Intellectual Property, whether or not
patentable, and all Work Product made by ONYX or CAMBRIDGE (or jointly by ONYX
and CAMBRIDGE) arising under and in the course of the Agreement shall be deemed
to be the sole property and Confidential Information of ONYX.  CAMBRIDGE agrees
to promptly disclose to ONYX any such Intellectual Property made by CAMBRIDGE
under this Agreement.  CAMBRIDGE hereby assigns, and shall cause its personnel
to assign, without any requirement of further consideration, any right, title,
or interest it or they may have in such Intellectual Property (other than
Intellectual Property resulting from CAMBRIDGE Background Technology) and the
Work Product, including any patent or other intellectual property rights
(including, but not limited to, copyrights, trademarks/service marks, and any
moral rights) pertaining thereto.  Upon request of ONYX (and at ONYX’s
reasonable expense), CAMBRIDGE shall take such further actions, and shall cause
its personnel to take such further actions, including execution and delivery of
instruments of conveyance, as may be reasonably appropriate to give full and
proper effect to such assigmnents throughout the world.  ONYX shall have the
right (but not the obligation) at its own expense to file, prosecute and
maintain patents and patent applications on such Intellectual Property (other
than

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Intellectual Property resulting from CAMBRIDGE Background Technology) and Work
Product.  Notwithstanding the foregoing to the contrary, ONYX hereby grants to
CAMBRIDGE a non-exclusive, non-transferable, royalty-free license to use such
Intellectual Property and Work Product for any purpose so long as such use does
not compete with the manufacture and sale of a Product.

 

8.4                               Use of CAMBRIDGE Background Technology. 
Before incorporating any CAMBRIDGE Background Technology into any work performed
under this Agreement, CAMBRIDGE will provide written notice to ONYX which
describes in reasonable detail the CAMBRIDGE Background Technology and its
proposed use.  Following such notice, ONYX at its sole discretion, shall elect
in writing whether or not to incorporate such CAMBRIDGE Background Technology
into the proposed work at no additional cost to ONYX.  In no case shall the use
of CAMBRIDGE Background Technology in Manufacturing the Material hereunder be
construed as a grant by CAMBRIDGE to ONYX of any right whatsoever in such
CAMBRIDGE Background Technology, which shall remain the sole and exclusive
property of CAMBRIDGE, except that CAMBRIDGE shall grant to ONYX a
non-exclusive, non-transferable (except as discussed above), royalty-free
license to use the CAMBRIDGE Background Technology solely as necessary for ONYX
to perform its obligations under this Agreement and the Quality Agreement.

 

9.                                      Force Majeure

 

9.1                               Neither Party shall be responsible or liable
to the other Party hereunder for failure or delay in the performance of this
Agreement due to any war, fire, earthquake, accident or other casualty, or any
labor disturbance or act of God or the public enemy, or any other cause beyond
such Party’s reasonable control, including the promulgation of regulations or
other actions by the FDA or any Regulatory Authority which make it impractical
for ONYX to develop or manufacture the Product or which make it impractical for
CAMBRIDGE to make or sell Material.  In the event of the applicability of this
Section 9.1, the Party failing or delaying performance shall use its
commercially reasonable efforts to eliminate, cure and overcome any of such
causes and resume the performance of its obligations hereunder.

 

9.2                               Notification.  Upon the occurrence of an event
of force majeure, the Party failing or delaying performance shall promptly
notify the other Party, in writing, setting forth the nature of the occurrence,
its expected duration and how such Party’s performance is affected.  The failing
or delaying Party shall resume performance of its obligations hereunder as soon
as practicable after the force majeure event ceases.  In addition, CAMBRIDGE
shall notify ONYX in writing as soon as possible after CAMBRIDGE becomes aware
of any fact or circumstance that might reasonably be expected to affect
CAMBRIDGE’s ability to supply Material to ONYX hereunder.  In the event a Force
Majeure event continues for more than [*], the non-affected Party may terminate
this Agreement upon [*] written notice.  The Parties acknowledge and agree that
in the event of a Force Majeure event, if

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

CAMBRIDGE determines that it can fulfill its obligations hereunder through the
use of an alternate CAMBRIDGE Facility at no additional cost to ONYX, then,
subject to prior written notice to ONYX, CAMBRIDGE may use such facility until
such Force Majeure event has been resolved.

 

10.                               Term and Termination

 

10.1                        Term.  Unless terminated earlier under the other
provisions of this Article 10 or by mutual written consent of the Parties, this
Agreement shall begin on the Effective Date hereof and continue in effect for
five (5) years from and after FDA approval of the Material (the “Term”),
provided, however, either Party shall have the right to cancel this Agreement
upon eighteen (18) months prior written notice at any time after the initial
five (5) year Term.

 

10.2                        Termination for Breach.  If either CAMBRIDGE or ONYX
breaches or defaults in the performance or observance of any material provisions
of this Agreement and such breach or default is not cured within [*] after
written notice by the other Party specifying such breach or default (or if such
breach or default is not of a type which can reasonably be cured in [*], then
such longer period as is reasonable), the other Party shall have the right to
terminate this Agreement effective upon a further [*] written notice.

 

10.3                        Termination.  Additionally, this Agreement may be
terminated:

 

(a)                                 immediately upon written notice from ONYX to
CAMBRIDGE in the event that (a) ONYX does not receive Regulatory Approval of a
Product, or (b) the Regulatory Approval for a Product is withdrawn, either by
ONYX or the Regulatory Authorities.

 

(b)                                 immediately by either Party, if a court of
applicable jurisdiction orders a final judgment in that jurisdiction, that
CAMBRIDGE’s Manufacture, sale, or distribution of the Material as contemplated
hereby, or ONYX’s exportation, manufacture, packaging, marketing, sale and/or
distribution of the Product, as applicable, infringes any patent or other
proprietary right of any other person, firm or corporation, and such judgment
renders such Party unable to perform its material obligations under this
Agreement;

 

(c)                                  immediately by either Party, if any
proceeding in bankruptcy, reorganization or arrangement for the appointment of a
receiver or a trustee to take possession of the other Party’s assets or any
similar proceeding under the law for the relief of creditors shall be instituted
against the other Party; or if the other Party shall make an assignment for the
benefit of its creditors;

 

(d)                                 on [*] written notice by either Party if any
Applicable Laws or court order prohibits the performance by either Party of a
material obligation hereunder;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(e)                                  on [*] written notice by ONYX, if ONYX has
rejected and has had the right to reject [*] Lots of Material or [*] Lots [*];
provided, however, that ONYX was within its rights to reject Material in
accordance with Section 4.5 of this Agreement;

 

(f)                                   subject to Section 9, on [*] written
notice by ONYX in the event of a Supply Shortfall which has not been cured in
accordance with Section 3.3; or

 

(g)                                  on [*] written notice by ONYX, if
CAMBRIDGE’s facilities or Manufacturing process for the Material have not been
appropriately validated and maintained in accordance with the regulations of the
FDA, Environmental Protection Agency, EMA, and any other applicable Regulatory
Authority of any country in which regulatory approval is sought in accordance
with Section 2.3 hereof or if CAMBRIDGE is in violation of any laws or
regulations applicable to or affecting CAMBRIDGE’s performance under this
Agreement, or if a FDA Form 483, or any Regulatory Authority written violation
pertaining to manufacture of the Material has been issued to CAMBRIDGE and
CAMBRIDGE has not responded to such action with sufficient corrective action
during the time period required by the FDA or any applicable Regulatory
Authority.

 

10.4                        Rights on Termination.  Termination of this
Agreement for any reason shall be without prejudice to (i) either Party’s rights
under Section 6.4 or Article 7 of this Agreement with respect to claims arising
out of events occurring prior to such termination; (ii) CAMBRIDGE’s right to
receive payment for Material shipped and accepted by Onyx in accordance with
Sections 4.3 and 4.5 prior to the date of termination; (iii) ONYX’s right to
receive, if it so requests, any shipment of Material ordered but not shipped
prior to the date of termination; (iv) ONYX’s right to have reasonable access to
data relating to the Material after the date of termination including but not
limited to Lot release data for Material shipped in the [*] prior to
termination; (v) ONYX’s rights under Section 5.5; and (vi) any remedies which
either Party may otherwise have according to Applicable Laws or the terms and
conditions of this Agreement.  Notwithstanding the foregoing to the contrary, in
the event that CAMBRIDGE terminates this Agreement pursuant to this Article 10,
ONYX shall purchase from CAMBRIDGE any existing inventories of Material, and
shall purchase from CAMBRIDGE any work-in-process or raw material inventories at
a price equal to the fair market value of the work performed plus the costs and
expenses incurred by CAMBRIDGE for such inventories, including the reasonable
cost of canceling any non-cancellable commitments related thereto, and shall pay
to CAMBRIDGE any Shortfall Amount for the remaining Term (without duplication of
any amount previously stated in this sentence).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

11.                               Confidentiality and Non-Use

 

11.1                        Confidential Information.  Subject to the other
terms of Article 11 for purposes of this Agreement, all “Confidential
Information” (as hereinafter defined) disclosed by ONYX or CAMBRIDGE (in either
case, as the “Disclosing Party”) to the other Party (in either case, the
“Receiving Party”) in written, electronic or graphic form, whether or not
labeled as confidential (or, if disclosed orally hereunder, is reduced to
writing and labeled as confidential within thirty (30) days after such first
oral disclosure) on and after the Effective Date shall be considered the
“Confidential Information” of the Disclosing Party.  “Confidential Information”
shall include the Disclosing Party’s Intellectual Property, trade secrets,
inventions, ideas, compounds, CMC Documentation, Specifications, Work Product,
procedures, methods, processes, formulae, formulations, techniques, data,
results, and non-public information regarding its finances, business and/or
operations.  Confidential Information also includes the existence of this
Agreement and its terms.

 

11.2                        Exceptions to Confidential Information.  For
purposes of this Agreement, “Confidential Information” of the Disclosing Party
shall not be deemed to include any of the following:

 

(a)                                 information which the Receiving Party can
demonstrate by competent evidence was in the public domain when disclosed by the
Disclosing Party to the Receiving Party hereunder, or subsequently becomes
publicly known through no act or failure to act on the party of the Receiving
Party in breach of this Article 11;

 

(b)                                 information which the Receiving Party can
demonstrate by competent evidence was already known by the Receiving Party when
disclosed by the Disclosing Party hereunder;

 

(c)                                  information which the Receiving Party can
demonstrate by competent evidence was or is furnished to the Receiving Party by
a third party that, to the knowledge of the Receiving Party (without due
investigation) was not bound by any obligation of confidentiality to the
Disclosing Party; or

 

(d)                                 information which the Receiving Party can
demonstrate by competent evidence was or is independently developed by the
Receiving Party without any use of or reference to any Confidential Information
of the Disclosing Party hereunder.

 

11.3                        Confidentiality and Non-Use.  Subject to the other
terms of this Article 11, ONYX and CAMBRIDGE agree that they will not use
(except as required for performance hereunder or otherwise permitted under this
Agreement) or disclose the Disclosing Party’s Confidential Information to any
third party without the prior written consent of the Disclosing Party.  The
Receiving Party agrees to protect the Confidential Information of the Disclosing
Party hereunder with at

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

least the same degree of care used to protect its own confidential and
proprietary information from unauthorized use or disclosure, which shall in no
event, be less than commercially reasonable efforts to protect the Confidential
Information from unauthorized use or disclosure.  The confidentiality and
non-use provisions of this Article 11 shall remain in full force and effect for
[*] from the date of expiration or termination of this Agreement.

 

11.4                        Permitted Disclosure.  Notwithstanding any other
provision of Article 11, disclosure of Confidential Information of the
Disclosing Party shall not be precluded if such disclosure:

 

(a)                                 is necessary or appropriate for purposes of
performance of this Agreement including, but not limited to, in connection with
sending raw materials and the Material to third party testing laboratory so long
as such testing laboratory is subject to a written confidentiality agreement
that imposes obligations of confidentiality and non-use consistent with and at
least as stringent as those set forth in Article 11:

 

(b)                                 is made to the Receiving Party’s directors,
officers, employees, Approved Subcontractors, legal counsel and other retained
experts and agents (each of which shall be deemed to be within the meaning of
the “Receiving Party”) on a need-to-know basis, and provided that (i) the
Receiving Party first advises each such director, officer, employee, Approved
Subcontractor, legal counsel or other retained expert or agent to whom such
Confidential Information is to be disclosed of the confidential nature thereof,
and (ii) in each case such director, officer, employee, legal counsel or other
retained expert or agent is bound by written obligations of confidentiality and
non-use consistent with and at least as stringent as those set forth in
Article 11;

 

(c)                                  is required under applicable law,
regulation or valid order of a court or other governmental body to which the
Receiving Party is subject, provided that (i) the Receiving Party shall provide
prompt written notice to the Disclosing Party of the need for such disclosure so
that the Disclosing Party may (if it elects) seek a protective order or other
confidential treatment of its Confidential Information, and (ii) the Receiving
Party shall limit the scope of disclosure of Confidential Information of the
Disclosing Party to that reasonably necessary to comply with such applicable
law, regulation or court order;

 

(d)                                 is necessary for the Receiving Party to
prosecute or defend litigation vis-à-vis third party claims, provided that
(i) the Receiving Party shall provide prompt written notice to the Disclosing
Party of the need for such disclosure so that the Disclosing Party may (if it
elects) seek a protective order or other confidential treatment of its
Confidential Information, and (ii) the Receiving Party shall limit the scope of
disclosure of Confidential

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Information of the Disclosing Party to that reasonably necessary in connection
with such third party Claims;

 

(e)                                  as in the opinion of the counsel for the
Party making such announcement, are required by law, including United States
securities laws, rules or regulations.  If a Party decides to make an
announcement it believes to be required by law with respect to this Agreement,
it will give the other Party such notice as is reasonably practicable and an
opportunity to comment upon the announcement;

 

(f)                                   in the case of disclosure by ONYX only, to
file or prosecute patent applications relating to a Product, Work Product or
ONYX Background Technology, to prepare or submit (on its own or through
designated third parties) any filings with the FDA or any foreign Regulatory
Authority relating to the Material, a Product or their respective manufacture;
or

 

(g)                                  is made to potential investors, acquirers
or partners of the Receiving Party so long as each such investor, acquirer or
partner is subject to a written confidentiality agreement that imposes
obligations of confidentiality and non-use consistent with and at least as
stringent as those set forth in Article 11.

 

11.5                        Return of Confidential Information.  All
Confidential Information (including all copies thereof) of the Disclosing Party
shall remain the property of the Disclosing Party.  After the expiration or
termination of this Agreement, upon written request of the Disclosing Party the
Receiving Party shall return to the Disclosing Party all copies of such
Confidential Information of the Disclosing Party, except that legal counsel for
the Disclosing Party may retain one (1) copy of such Confidential Information of
the Disclosing Party for archival purposes.

 

12.                               Notices

 

Any notices arising out of disputes or the interpretation of terms under this
Agreement be in writing and addressed as follows:

 

If to ONYX PHARMACEUTICALS:

 

ONYX PHARMACEUTICALS, INC.

 

 

249 East Grand Avenue

 

 

South San Francisco, California 94080

 

 

Attn: SVP, Technical Operations

 

 

 

With a copy to:

 

Attn: General Counsel

 

 

Phone: [*]

 

 

Fax: 650-266-0100

 

 

 

If to ONYX PHARMACEUTICALS

 

ONYX PHARMACEUTICALS

INTERNATIONAL GMBH:

 

INTERNATIONAL GMBH

 

 

Dammstrasse 19

 

 

6300 Zug, Switzerland

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

 

 

Attn: General Manager

 

 

 

If to CAMBRIDGE:

 

CAMBRIDGE MAJOR LABORATORIES, INC.

 

 

W130 N10497 Washington Drive

 

 

Germantown, WI 53022

 

 

 

With a copy to:

 

Corporate Development

 

 

Phone: [*]

 

 

Fax: 262-251-5577

 

All notices given in accordance with this Article 12 shall be deemed to be
effective three days after the date of mailing, if sent by reputable overnight
delivery service, costs prepaid and signature required upon delivery, or upon
delivery, if delivered by hand.  A Party may change its address at which notice
is to be received by written notice provided pursuant to this Article 12.

 

13.                               Miscellaneous

 

13.1                        Audit of Financial Records.  CAMBRIDGE shall
maintain complete and accurate records sufficient to permit verification of
actual direct material costs underlying price adjustments, costs or credits
pursuant to Sections 3.1.1 or 3.1.5.  ONYX shall have the right to examine such
records (subject to Article 11, on a confidential basis, for the sole purpose of
verifying the underlying adjustments, costs or credits; provided, however, that
ONYX may engage an independent third party auditor reasonably acceptable to
CAMBRIDGE for such purpose).  Such examination shall be made during normal
business hours and upon reasonable prior notice to CAMBRIDGE and shall be
carried out in a manner reasonably calculated to avoid disruption to CAMBRIDGE’s
business activities.  Furthermore, ONYX shall have the right to a [*] update of
CAMBRIDGE’s global sales revenue, cash from operations, and net working capital
(i.e. current assets and current liabilities).

 

13.2                        Trademarks.  Each Party agrees and acknowledges that
it will not acquire by virtue of this Agreement any interest in or to any
trademarks or trade names of the other Party.

 

13.3                        Compliance with Laws.  Each Party agrees to comply
with all Applicable Laws applicable to it and affecting the possession,
Manufacture, handling, packaging, storage, transport, disposal, use or sale of
the Material.

 

13.4                        Adverse Event Complaints.  As per the Quality
Agreement, CAMBRIDGE shall report to ONYX, in writing and as promptly as
possible, any information received by CAMBRIDGE regarding adverse experiences
with respect to the Material, the Product or any products incorporating the
Material, or any adverse findings with respect to the CAMBRIDGE Facility or
equipment used in the Manufacture or storage thereof.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

13.5                        Waiver and Amendment.  Failure on one or more
occasion by a Party to enforce any rights under this Agreement shall not be
construed as a waiver of such rights, a continuing waiver or as a waiver in any
other instance.  This Agreement may not be amended or modified, except in a
writing signed by an authorized officer of CAMBRIDGE and an authorized officer
of ONYX.

 

13.6                        Severability.  If any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
hereof shall not in any way be affected or impaired thereby, to the extent
reasonably severable and consistent with the Agreement.  In the event any
provisions shall be held invalid, illegal or unenforceable, the Parties shall
use their best efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes hereof.

 

13.7                        Non-Compete.  During the Term of this Agreement, and
for [*] after termination or expiration of the Agreement, CAMBRIDGE agrees that,
other than pursuant to this Agreement, it shall not supply the Material to or
for any third party without ONYX’s express written consent.

 

13.8                        Headings.  The headings contained in this Agreement
are included herein for reference and convenience and shall not affect the
meaning of the provisions of this Agreement.

 

13.9                        Assignment.  This Agreement, or any part thereof,
may be assigned by either Party to any Affiliate, to any person or entity with
which it is merged or consolidated, or by which it is acquired, or which
purchases all or substantially all of its assets.  Any other assignment or any
other attempted assignment or subcontracting arrangement, shall, in the absence
of the prior written consent of the other Party, be void and without effect at
the option of such other Party.  No permitted assignment shall relieve the
assigning Party of its obligations hereunder.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their permitted assigns.

 

13.10                 Governing Law.  This Agreement shall be construed, and the
rights of the Parties determined, in accordance with the laws of [*], without
giving effect to conflicts of interests principles.

 

13.11                 Survival of Provisions.  The provisions of Articles 6, 7,
8, 10, 11 and 13, Sections 2.3 (f), (l) and (m), 3.3, 5.2, 5.3 and 5.5 shall
survive the expiration or termination of this Agreement.

 

13.12                 Publicity.  Without the prior written consent of the other
Party, neither Party shall disclose to third parties, nor originate any
publicity, news release or public announcement, written or oral, whether to the
public, the press, stockholders or otherwise, referring to the existence or
terms of this Agreement, including its existence, the subject matter to which it
relates, the performance under it or any of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

its specific terms and conditions, except such announcements as permitted and in
accordance with Section 11.4.

 

13.13                 Independent Contractors.  The relationship between ONYX
and CAMBRIDGE is that of independent contractors and nothing herein shall be
deemed to constitute the relationship of partners, joint ventures, nor of
principal and agent between ONYX and CAMBRIDGE.  Neither Party shall have an
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other Party or to bind the other Party to any
contract, agreement or undertaking with any third party.

 

13.14                 Execution of Additional Documents.  Each Party hereto
agrees to execute such further documents as may be reasonably necessary or
reasonably desirable to carry out the provisions of this Agreement.

 

13.15                 Taxes.  ONYX shall pay all national, state, municipal or
other sales, use, excise, import, property, value added, or other similar taxes,
assessments or tariffs assessed upon or levied against the sale of Product to
ONYX pursuant to this Agreement or the sale or distribution of Product by ONYX
(or at ONYX’s sole expense, defend against the imposition of such taxes and
expenses).  CAMBRIDGE shall notify ONYX of any such taxes that any governmental
authority is seeking to collect from CAMBRIDGE, and ONYX may assume the defense
thereof in CAMBRIDGE’s name, if necessary, and CAMBRIDGE agrees to fully
cooperate in such defense to the extent of the capacity of CAMBRIDGE, at ONYX’s
reasonable expense.  CAMBRIDGE shall pay all national, state, municipal or other
taxes on the income resulting from the services provided by CAMBRIDGE for the
Material to ONYX under this Agreement, including but not limited to, gross
income, adjusted gross income, supplemental net income, gross receipts, excess
profit taxes, or other similar taxes.

 

13.16                 Dispute Resolution.  The Parties recognize that a bona
fide dispute as to certain matters may from time to time arise during the Term
of this Agreement which relates to either Party’s rights and/or obligations
hereunder.  In the event of the occurrence of such a dispute, either Party may,
by notice to the other Party, have such dispute referred to their senior
officers as may be designated by each Party for attempted resolution by good
faith negotiations within thirty (30) days after such notice is received.  If
such personnel are unable to resolve such dispute within thirty (30) days (or
such other period of time as the Parties may mutually agree in writing) of
initiating such negotiations, each Party may thereafter pursue any and all
rights and remedies it may have at law or equity.  If mutually agreeable, the
Parties may explore alternative forms of dispute resolution, such as mediation. 
Notwithstanding any other provision of Article 11, either Party may seek a
temporary restraining order or injunction against the other Party in the event
of a breach of any confidentiality obligation hereunder, or to prevent a Party’s
wrongful use of any Intellectual Property or other property hereunder, or any
commercial matter relating to performance under this Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

13.17                 Counterparts.  This Agreement and any amendment or
supplement hereto may be executed in any number of counterparts, and any Party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  The execution of
this Agreement and any such amendment or supplement by any Party hereto will not
become effective until counterparts hereof have been executed by both Parties
hereto.

 

13.18                 Entire Agreement; Scope of the MSA.  This Agreement
(including the exhibits hereto) and the Quality Agreement sets forth the entire
agreement and understanding between the Parties hereto and supersedes all
documents, agreements, verbal consents or understandings made between ONYX and
CAMBRIDGE with respect to the subject matter hereof.  Without limiting the
foregoing, the Parties agree that effective as of the Effective Date of this
Agreement, the MSA is hereby terminated by mutual written agreement solely with
respect to any and all Material(s) Manufactured or sourced by CAMBRIDGE for ONYX
pursuant to this Agreement as listed in Exhibit B, notwithstanding any
provisions of the MSA to the contrary; provided, however, that each Party shall
continue to be bound by any and all obligations arising under the MSA (including
any SOWs still in existence unless terminated in accordance with the terms of
the MSA) prior to such effective date of its termination, and provided, further,
that the MSA shall remain in effect as to any materials or products resulting
from the Services (as such term is defined under the MSA) to be rendered by
CAMBRIDGE under the MSA, as defined in the applicable SOW, but including the
product of such Services that does not meet the Specifications under the MSA but
is accepted by ONYX but are not Material(s) sourced or Manufactured pursuant to
this Agreement.  For the avoidance of doubt, any development activities
conducted or development deliverables provided by CAMBRIDGE to ONYX will
continue to be governed by the terms and conditions of the MSA.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date by their duly authorized representatives.

 

ONYX PHARMACEUTICALS, INC.

CAMBRIDGE MAJOR LABORATORIES, INC.

 

 

 

 

By:

[*]

 

 

By:

/s/ Brain W. Scanlan

 

 

 

 

 

Name:

[*]

 

Name:

Brain W. Scanlan

 

 

 

 

 

Title:

[*]

 

Title:

CEO

 

 

 

 

 

 

 

 

ONYX PHARMACEUTICALS INTERNATIONAL GMBH

 

 

 

 

By:

[*]

 06/29/2012

 

 

 

 

 

 

 

Name:

[*]

 

 

 

 

 

 

 

 

Title:

[*]

 

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT A - Specifications

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B - Pricing

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT C —— Development Timeline

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT D - Shipping/Packaging Instructions

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT E - Forecast

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------
